DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,758,727 to Coad cited in the IDS filed on 03/30/2022.

	With respect to claim 15, Coad discloses an abrasive article which is formed of, i.e. comprises, a binder, abrasive particles and a lubricating particulate additive (Coad, abstract). Coad discloses that the article comprises a backing and a coating on the backing; the reference discloses that the backing may be of any material preferably a flexible polymeric film (Coad, col. 4, lines 50-61). This is taken to render the claimed “a fabric or cloth formable into a buffing article or buff” obvious especially in light of the fact that fabrics or cloths have been known to be produced from polymeric materials as well. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). 
	Moreover, Coad discloses the use of abrasive particles of materials such as different types of aluminum oxides, chromia, and a few more (Coad, col. 8, lines 1-20 and 58-67).
	Additionally, Coad discloses the presence and use of binder (Coad, cols. 5-7) and lubricating particulate additives; the reference discloses glycerides as an example for lubricating particulate additives (Coad, col. 9, lines 22-47, in particular, lines 30-32). It is important to note that “glyceride” is any of esters formed from glycerol reacting with fatty acids; as noted above, according to MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but that it may be reasoned from knowledge generally available to one of ordinary skill in the art or established scientific principles. Therefore, the disclosure of glycerides in Coad is taken to read on the claimed fatty acid glycerides. 
	In addition, Coad discloses that the lubricating particulate additives can be polyethylene as well (Coad, col. 9, lines 32-34). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have combined both glycerides and polyethylene in order to use them as lubricating particulate additives motivated by the fact that according to MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Coad discloses that the coating, which is applied onto the backing, comprises of binder, abrasive particles, and lubricating particulate additives.

	With respect to claim 31, the fact that Coad discloses that the coating is applied onto the backing is taken to render an impregnation of the abrasive and lubricant into the backing obvious in light of the fact that if said components are not impregnated into the backing, then the two, i.e. coating and backing, will be separated phase/materials, and thus, no attachment would be between them and no abrasive article is seen to be produced. 

	With respect to claim 32, as it is known from its name, a “binder” is to bind the components of the article together, and the reference also refers to the use of “binder”. Thus, it is expected of the components of the coating layer of Coad to bind together as well as to the backing. 

	With respect to claim 33, Coad discloses that the binder is capable of crosslinking and can be of materials such as acrylate resin, acrylated isocyanate resins, etc. (Coad, cols. 5-7, in particular, col. 5, lines 23-36).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coad as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2002/0026752 to Culler et al. (hereinafter Culler).
Coad discloses an abrasive article comprising abrasive particles such as aluminum oxide and chromium oxide, a binder, and lubricating particulate additives such as glycerides and polyethylene as detailed out above. Coad is drawn to polishing fiber optic connectors using their polishing articles (Coad, col. 1). 
Coad does not literally and/or expressly disclose the particle size for their abrasive particles such as aluminum oxide and chromium oxide. 
Culler, drawn to abrasive articles used on workpieces such as fiber optic (Culler, abstract, [0212]), discloses that the useful abrasive particles are of ceramic materials such as alumina, chromia, and combination thereof having an average particle size of about 1 to about 150 microns (Culler, [0106]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Coad with the teachings of Culler in order to use a particle size such as 1-150 microns for abrasive particles of materials such as aluminum oxide and chromium oxide motivated by the fact that the teachings of Culler would reveal the fact that the use of a combination of such abrasive particle materials of a size of 1-150 microns has been known and recognized in the art; it is important to note that both references are drawn to the use of their abrasive articles on polishing fiber optics. Therefore, both references are drawn to the same field of art and endeavor. Coad, also, discloses the use of aluminum oxide and chromia as abrasive particles, and any particle inevitably has a size. Culler renders it obvious that such abrasive particle materials have been recognized in the art to have a size of 1-150 microns, which overlaps with the claimed range of 0.5-45 microns. 
With respect to overlapping ranges, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 10-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a buffing product comprising: a fabric or cloth formable into a buffing article or buff, and abrasive adhered to the fabric or cloth of the buffing article or buff, a lubricant adhered to the fabric or cloth of the buffing article or buff, the lubricant includes a fatty acid glyceride and a polyethylene resin, and wherein the abrasive comprises particles of an oxide abrasive mixture including a chromium oxide with a smaller median particle size than an aluminum oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 2-5, filed March, 30th, 2022, with respect to the rejection(s) of claim(s) 15-16 and 31-33 under 103 obviousness over Martinez in view of Yoshikawa and further in view of Meana-Esteban, have been fully considered and, in view of the amendment made to independent claim 15, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coad as the primary reference as detailed out above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731